DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A-E , as set forth in the Office Action dated May 7, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-E is withdrawn. Claims 5 and 17, directed to nonelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10 and 16-19 allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a method of manufacturing a battery, comprising: 
a case provided with a container and a cap,
a polymer gasket that is compressed between the container and the cap and bonded to the case in order to seal the case and galvanically isolate the container from the cap; 
the method comprising successively:
a step of implanting, by tribochemical sand blasting on a surface of the polymer gasket intended to be joined to the case, alumina particles coated in silica in order to form, on the surface of the polymer gasket, a silicatised layer,
a step of adding a layer of adhesive to the surface of the polymer gasket comprising the silicatised layer and/or on a surface of the container intended to be joined to the polymer gasket and/or on a surface of the cap intended to be joined to the polymer gasket,
a step of assembling the case with the polymer gasket positioned by compression between the container and the cap and bonded to the case with the layer of adhesive.
The closest art is considered to be Reinauer et al. (CH 713316, cited on the IDS dated August 19, 2019), which was published on June 29, 2018. However, it is not considered prior art under 102(a)(1) because the Applicant has filed a Request under Rule 48 adding Michael Stalder as a joint inventor, thereby meeting the requirements for the 102(b)(1)(a) exception, see MPEP 2513.01(a). 
The second closest art is considered to be Vuille et al. (US PGPub 2018/0241013, cited on the IDS dated August 19, 2019), published August 23, 2018. However, it is not considered to be prior art under 102(a)(1) because the Applicant has filed an Affidavit under Rule 130(a), thereby meeting the requirements for the 102(b)(1)(a), see MPEP 2513.01(a) and further is not considered to be prior art under 102(a)(2) because the Applicant has filed a Common Ownership Statement, thereby meeting the requirements for the 102(b)(2) exception, see MPEP 2154.02(c).
The closest prior art is considered to be Lee et al. (US PGPub 2014/0106211).
Lee discloses in Figs. 1-2 a method of manufacturing a battery ([0006]-[0008]), comprising, among additional limitations, 
a case (100) provided with a container (110) and a cap (120) ([0039]),
a polymer gasket (150, sealing member) that is compressed between the container (110) and the cap (120) ([0039]).
However, Lee does not disclose the method comprising a step of implanting, by tribochemical sand blasting on a surface of the polymer gasket intended to be joined to the case, alumina particles coated in silica in order to form, on the surface of the polymer gasket, a silicatised layer.
The Examiner notes that the instant specification discloses wherein the silicatisation treatment of the claimed invention allows the surface energy of the polymer gasket to be increase and thus the wettability of the adhesive to the gasket (P2, L23-29). This results in a better adhesion of the adhesive to the gasket, producing an end product with improved sealing of the battery (P2, L28-30).

It would not have been obvious to one of ordinary skill in the art to implement, by tribochemical sand blasting on a surface of the polymer gasket intended to be joined to the case, alumina particles coated in silica in order to form, on the surface of the polymer gasket, a silicatised layer, as called for in the claimed invention, because such was neither disclosed nor taught by Lee as a method for producing an end product with improved sealing of the battery, as desired by Lee.
Lee further discloses wherein the case (100) comprising the polymer gasket (150) has improved water-tightness and is capable of stably keeping the battery for a long period of time even in a high moisture environment ([0007]-[0008]).
Specifically, Lee discloses that it is known in the art to implant a silicon layer on a polymer gasket in order to produce a water-tight structure ([0067]).
However, Lee discloses wherein an external fluid may penetrate into the case due to abrasion of the polymer gasket (i.e. over time), thereby reducing battery safety ([0067]).
Consequently, one of ordinary skill in the art would not have been motivated to implement, by tribochemical sand blasting on a surface of the polymer gasket intended to be joined to the case, alumina particles coated in silica in order to form, on the surface of the polymer gasket, a silicatised layer, as called for in the claimed invention, because Lee discloses 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the limitation “the method comprising a step of implanting, by tribochemical sand blasting on a surface of the polymer gasket intended to be joined to the case, alumina particles coated in silica in order to form, on the surface of the polymer gasket, a silicatised layer” in combination with all of the other claim limitations taken as a whole.
Claims 2-10 and 16-19 are dependent on Claim 1 and therefore are allowed for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 8, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 9, 2021